DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurose et al. (US 2011/0042591 A1) in view of Singh (US 2012/0169910 A1).
Regarding claim 1, Kurose teaches a handheld barcode reader (abstract, Fig. 1), comprising:
a housing defining an opening (13, 17);
an exit window disposed in the opening of the housing (17);
a first light source disposed within the housing (31);
a polarizing filter (32) disposed in front of the first light source to cause a polarized light beam to illuminate a direct part marking (DPM) code on an object (Fig. 3A shows what could be considered a “direct part marking”); a second light source disposed within the housing (22), and arranged to output a nonpolarized light beam via a transparent portion of the exit window [0018]; receiving optics configured 
a processor configured to process the image data to decode and read the DPM code (24).
Kurose lacks the receiving optics including both a polarized spectral region and a non-polarized spectral region (Fig. 25, [0148]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide both regions in the receiving optics because it allows both polarized light signals and luminance signals representing non-polarized light to be obtained from a target (paragraph 0148 of Singh).
Regarding claim 2, Kurose teaches wherein the first and second light sources output light beams over different spectral ranges [0012].
Regarding claim 3, Kurose teaches wherein a dominant wavelength of the first light source is within a polarized spectral region of the partially polarized receiving window, and wherein a dominant wavelength of the second light source is within the non-polarized spectral region of the partially polarized receiving window [0018].
Regarding claim 4, Kurose teaches wherein the polarizing filter is a portion of the exit window (Fig. 2).
Regarding claim 5, Kurose teaches wherein the polarizing filter is disposed between the first light source and the exit window (Fig. 2).
Regarding claim 6, Kurose teaches a third light source; and
a diffusive transmitting surface through which the third light source directs a light beam to produce a diffusive light beam [0062] (window at least partially diffuses all light passing through).

Regarding claims 11 and 12, these claims are analogous to the claims above and are therefore also taught by Kurose.
Regarding claim 13, Kurose teaches wherein generating a first light beam includes generating a first light beam including a dominant wavelength within a polarized spectral region of the partially polarized receiving window [0012], and
wherein generating a second light beam includes generating a second light beam including a dominant wavelength within a non-polarized spectral region of the partially polarized receiving window [0018].
Regarding claims 14-16, these claims are analogous to the claims above, and are therefore also taught by Kurose.
Regarding claim 20, this claim is analogous to the claims above and is therefore also taught by Kurose.
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurose as modified by Singh and further in view of Lebaschi et al. (US 2013/00221101 A1).
Regarding claim 7-9 and 17-19, Kurose teaches the features discussed above. Kurose further teaches wherein the electronics are user configurable to turn on the first light source or the second light source (Fig. 9A, Fig. 9B).
Kurose lacks the details of the powering.
Lebaschi teaches further comprising electronics configured to mutually exclusively power the first, second, and third light sources, wherein the electronics are user configurable to turn on the first 
Therefore it would have been obvious to one of ordinary skill in the art to selectively power the light sources because it allows the use to emphasize the identification feature not usually readable under white light, and to compare the captured images to expected results.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Singh and are required by the amendment regarding the receiving optics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876